DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Amendment after Final office action filed on 2/23/2022 is acknowledged.  
3.	Claims 2-4, 8 and 22 have been cancelled.
4.	Claims 1, 5-7, 9-21 and 23-25 are pending in this application.
5.	Claims 21 and 23-25 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 7, 9 and 10 remain withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant elected without traverse of Group 1 (claims 1-7, 9-20 and 22) and elected without traverse of SEQ ID NO: 2 as species of cell penetrating carrier peptide; chemical compounds as species of active ingredient; covalent bond as species of bond to combine the carrier peptide and the active ingredient; and iron-based contrast agent as species of contrast agent in the reply filed on 7/17/2020.  


Withdrawn Rejections
7.	Rejection to claims 1 and 20 on the basis that it contains an improper Markush grouping of alternatives is hereby withdrawn in view of Applicant's amendment to the claim.

9.	Rejection to claims 20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nishino et al (JP 2008271963 A, machine translation used and enclosed pages 1-27) is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claims 1, 5, 6 and 11-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenberg et al (Oncogene, 1998, 16, pages 1723-1730, cited and enclosed in the previous office action) in view of Seiwert et al (J Am Soc Mass Spectrom, 2008, 19, pages 1-7, cited and enclosed in the previous office action) is hereby withdrawn in view of Applicant's amendment to the claim.
11.	All the on the ground of nonstatutory obviousness-type double patenting rejections to instant claims, except over claims of co-pending Application Nos: 17/032781 and 17/112935, are hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 first paragraph 
Written Description
12.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	(Revised due to Applicant's amendment to the claim) Applicant is required to cancel the new matter in the reply to this Office Action.  
Claims 1, 5, 6 and 11-19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   
In the instant case, claims 1, 5, 6 and 11-19 are drawn a conjugate of a cell penetrating carrier peptide and an active ingredient, wherein the carrier peptide is a peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO: 77, and wherein the active ingredient does not comprise the amino acid sequence of telomerase or a fragment thereof; a contrast agent comprising such conjugate; and a composition comprising such conjugate as an active ingredient.  
With regards to the limitation “wherein the active ingredient does not comprise the amino acid sequence of telomerase or a fragment thereof" recited in instant claim 1, it has never been explicitly disclosed and/or discussed in the instant specification.  The detailed explanations are as followings:  


Lack of Ipsis Verbis Support
The specification is void of any literal support for the limitation “wherein the active ingredient does not comprise the amino acid sequence of telomerase or a fragment thereof" recited in instant claims.  As stated above, the recited "wherein the active ingredient does not comprise the amino acid sequence of telomerase or a fragment thereof" has never been explicitly disclosed and/or discussed in the instant specification.  Therefore, the instant specification fails to provide literal support to “wherein the active ingredient does not comprise the amino acid sequence of telomerase or a fragment thereof" recited in instant claims.  

Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  In the instant case, the instant specification discloses peptides of instant claimed SEQ ID NOs: 2-77 are fragments of human telomerase, and exhibit the property/functionality of being a cell penetrating carrier peptide (see for example, instant Tables 1-5).  The instant specification further discloses that the instant claimed active ingredient broadly includes one selected from proteins, nucleic acids, peptides, lipids, glycolipids, minerals, sugars, and many other (see pages 17-18, paragraph [0055] of instant specification).  However, the instant specification fails to provide implicit or inherent support to the limitation “wherein the active ingredient does not comprise the amino acid sequence of telomerase or a fragment thereof" recited in instant claims.
Taken all these together, the instant specification fails to provide support to the limitation “wherein the active ingredient does not comprise the amino acid sequence of telomerase or a fragment thereof" recited in instant claims.

Response to Applicant's Arguments
14.	Applicant argues that “A negative claim limitation is adequately supported when the specification describes a reason to exclude the relevant limitation…Paragraphs [0006] and [0007] of the present specification state that the purpose of the present invention is "to provide a cell penetrating peptide" and "to provide a useful peptide as a carrier of the active ingredient in a cell." Paragraph [0040] of the specification states that "the present invention was completed as present inventors have found that peptides derived from telomerase have outstanding efficacy as cell penetrating peptide." In addition, in the Examples of the present specification, the peptides of claimed SEQ ID NOs are used as carriers to deliver cargo (for example, FITC) that performs a specific role in cells. Therefore, it is clear that the purpose of the present specification is to use a telomerase-derived peptide as a carrier rather than an as an active ingredient, and it is not to deliver a natural product telomerase or a telomerase-derived peptide using a telomerase-derived peptide. Thus, since the present specification describes a reason to exclude the case where the active ingredient being delivered by cell penetrating peptides comprises telomerase or a fragment thereof, the limitation "wherein the active ingredient does not comprise the amino acid sequence of telomerase or a fragment thereof" is fully supported by the present specification."
15.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, the Examiner understands that the instant specification discloses that peptide consisting of any one of the amino acid sequence of instant claimed SEQ ID NOs: 2-77, which is derived from human telomerase, functions as a cell penetrating carrier peptide.  However, in the instant case, as stated in Section 13 above, the instant specification discloses that the instant claimed active ingredient broadly includes one selected from proteins, nucleic acids, peptides, lipids, glycolipids, minerals, sugars, and many other (see pages 17-18, paragraph [0055] of instant specification).  Therefore, as evidenced by instant specification, a fragment of telomerase that excludes the portion corresponding to instant claimed SEQ ID NOs: 2-77 is a peptide and meets the limitation of instant claimed active ingredient.  As an example, a fragment consisting of amino acids 1-100 of human telomerase meets the limitation of the active ingredient recited in instant claimed conjugate.  Furthermore, the instant specification fails to provide any reasons to exclude the amino acid sequence of any and/or all type of telomere or a fragment thereof.  As an example, there is nowhere in instant specification indicating mouse telomerase cannot be the active ingredient in the instant claimed conjugate   Taken all these together, the rejection is deemed proper and is hereby maintained.

Claim Rejections - 35 U.S.C. § 103
16.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	(Revised due to Applicant's amendment to the claim) Claims 1, 5, 6 and 11-16 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counter et al (Oncogene, 1998, 16, pages 1217-1222, cited and enclosed in the previous office actions), and as evidenced by Telomerase catalytic subunit-synthetic construct (pages 1-2, from https://www.ncbi.nlm.nih.gov/, 9/15/2005, cited and enclosed in the previous office actions), and further in view of Seiwert et al (J Am Soc Mass Spectrom, 2008, 19, pages 1-7, cited and enclosed in the previous office actions).
The instant claims 1, 5, 6 and 11-16 are drawn to a conjugate of a cell penetrating carrier peptide and an active ingredient, wherein the carrier peptide is a peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO: 77, and wherein the active ingredient does not comprise the amino acid sequence of telomerase or a fragment thereof; a contrast agent comprising such conjugate; and a composition comprising such conjugate as an active ingredient.  
With regards to the limitation "a conjugate of a cell penetrating carrier peptide and an active ingredient" recited in instant claim 1, in view of the disclosure of instant specification and in the broadest reasonable interpretation, for the purpose of this examination, the Examiner is interpreting such limitation as "a conjugate comprising a cell penetrating carrier peptide and an active ingredient", which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP § 2111.03 I).
Counter et al, throughout the literature, teach the important roles of telomerase played in maintaining telomere length with each cell division cycle; and a fusion protein hTERT-HA comprising human telomerase reverse transcriptase (hTERT) and an influenza virus hemagglutinin (HA) epitope tag, for example, page 1217, the 1st paragraph; and page 1219, left column, the 3rd paragraph.  And as evidenced by the Telomerase catalytic subunit-synthetic construct document, the fusion protein hTERT-HA in Counter et al comprises a peptide consisting of any one of amino acid sequence of instant SEQ ID NOs: 2-77 recited in instant claim 1.  It meets the limitation of the cell penetrating carrier peptide recited in instant claim 1.    
The difference between the reference and instant claims 1, 5, 6 and 11-16 is that the reference does not teach chemical compounds as the elected species of active ingredient; covalent bond as the elected species of bond to combine the carrier peptide and the active ingredient; and iron-based contrast agent as the elected species of contrast agent; the active ingredient recited in instant claims; and the limitations of instant claims 11-16.  
However, Seiwert et al, throughout the literature, teach a method for the simultaneous determination of the number of free cysteine groups and disulfide-bound cysteine groups in proteins, wherein the method is based on the sequential labeling of free and bound thiol functionalities with two ferrocene-based maleimide reagents N-(2-ferroceneethyl)maleimide (FEM) and ferrocenecarboxylic acid-(2-maleimidoyl)ethylamide (FMEA), for example, Abstract.  Seiwert et al further teach the determination of the number and position of both bound and free cysteine residues provides important information allowing the understanding of protein structure and function, for example, page 1, left column, the 1st paragraph.   
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Counter et al and Seiwert et al to develop a conjugate comprising hTERT-HA covalently linked to FEM or FMEA; a contrast agent comprising such conjugate; and a composition comprising such conjugate as an active ingredient.  In the instant case, first, as stated above, the Examiner is interpreting the instant claimed conjugate and/or contrast agent is one comprising a cell penetrating carrier peptide and an active ingredient.  And according to MPEP § 2111.03, "The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps".  Second, as evidenced by both instant specification and instant claim 6, the instant claimed conjugate and/or contrast agent can further comprise a linker (see for example, page 22, paragraph [0071] of instant specification).  Therefore, in the broadest reasonable interpretation, the conjugate and/or contrast agent developed from the combined teachings of Counter et al and Seiwert et al is a conjugate of a carrier peptide consisting of any one of instant claimed SEQ ID NOs: 2-77 and FEM or FMEA as an active ingredient.  It reads on chemical compounds as the elected species of active ingredient; covalent bond as the elected species of bond to combine the carrier peptide and the active ingredient; and iron-based contrast agent as the elected species of contrast agent.  It meets the limitations of the conjugate and/or contrast agent recited in instant claims 1, 5, 6, 11-13 and 16.  
Furthermore, with regards to the intended usage limitations recited in instant claims 14 and 15, in the instant case, the intended use limitations do not patentably distinguish the instant claimed contrast agent from the prior art contrast agent, since such intended use does not create a structural difference between the claimed contrast agent and the prior art contrast agent.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the conjugate and/or contrast agent developed from the combined teachings of Counter et al and Seiwert et al is not capable of preforming the intended use recited in instant claims 14 and 15.  Therefore, the conjugate and/or contrast agent developed from the combined teachings of Counter et al and Seiwert et al meets the limitations of instant claims 14 and 15.
One of ordinary skilled in the art would have been motivated to combine the teachings of Counter et al and Seiwert et al to develop a conjugate comprising hTERT-HA covalently linked to FEM or FMEA; a contrast agent comprising such conjugate; and a composition comprising such conjugate as an active ingredient, because Seiwert et al, throughout the literature, teach a method for the simultaneous determination of the number of free cysteine groups and disulfide-bound cysteine groups in proteins, wherein the method is based on the sequential labeling of free and bound thiol functionalities with two ferrocene-based maleimide reagents N-(2-ferroceneethyl)maleimide (FEM) and ferrocenecarboxylic acid-(2-maleimidoyl)ethylamide (FMEA).  Seiwert et al further teach the determination of the number and position of both bound and free cysteine residues provides important information allowing the understanding of protein structure and function.  
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Counter et al and Seiwert et al to develop a conjugate comprising hTERT-HA covalently linked to FEM or FMEA; a contrast agent comprising such conjugate; and a composition comprising such conjugate as an active ingredient. 

Response to Applicant's Arguments
19.	Applicant first notes that “claim 1 is amended herein to recite "A conjugate of a cell penetrating carrier peptide and an active ingredient, wherein the carrier peptide is a peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO: 77...""  
Applicant argues that "Firstly, the Examiner's rejection is based on the position that a person skilled in the art has sufficient motivation to combine Counter et al. and Seiwert et al. However, Seiwert et al. merely discloses FEM or FMEA as a contrast agent, and Counter et al. merely discloses that fusion protein hTERT-HA can be used to maintain a telomere length, but Counter et al. fails to disclose whether the protein can act as a carrier capable of delivering substances that are difficult to penetrate through cell membranes. Therefore, there is no motivation for one of ordinary skill in the art to adopt and combine hTERT-HA of Counter et al. for the purpose of delivering contrast agent of Seiwert et al. into cells."; "Secondly, even if there were motivation to combine them (which the Applicant does not concede), and thus a conjugate of hTERT-HA covalently linked to FEM or FMEA is derived from the combination of Counter et al. and Seiwert et al., this does not read on "A conjugate of a cell-penetrating carrier peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO:77" of currently amended claim 1. Specifically, since all of the amino acid sequences of SEQ ID NOs: 2 to 77 of the present application are sequences within the range of [597-640], which is the intermediate region of hTERT ([1-11321]), even if any one of an amino acid sequence of [1-596] or [641-1132] is regarded as a 'linker' and thus interpreting the hTERT-HA as the amino acid sequences of SEQ ID NOs: 2 to 77 of the present application being linked to the contrast agent of FEM or FMEA through the linker, hTERT-HA still includes sequences other than the 'amino acid sequence of SEQ ID NOs: 2 to 77 of the present application' and the 'linker.' Therefore, a conjugate of hTERT-HA covalently linked to FEM or FMEA derived from the combination of Counter et al. and Seiwert et al. fails to read on a conjugate (connected by linker) between 'a cell-penetrating carrier peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO:77' and 'FEM or FMEA'."; and "Furthermore, since there is no motivation to adopt the intermediate region within the range of [597- 640] of hTERT from hTERT-HA of Counter et al. and combine to FEM or FMEA of Seiwert et al., a person skilled in the art cannot easily derive a conjugate (connected by linker) between 'a cell-penetrating carrier peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO: 77' and 'FEM or FMEA.'"
20.	Applicant's arguments have been fully considered but have not been found persuasive. 
First, the Examiner would like to point out that as stated in Section 18 above, with regards to the limitation "a conjugate of a cell penetrating carrier peptide and an active ingredient" recited in instant claim 1, in view of the disclosure of instant specification and in the broadest reasonable interpretation, for the purpose of this examination, the Examiner is interpreting such limitation as "a conjugate comprising a cell penetrating carrier peptide and an active ingredient", which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP § 2111.03 I).  Therefore, the instant claimed conjugate is not limited to a cell penetrating peptide, a linker (optional) and an active ingredient; and it does not exclude additional and/or unrecited elements.  And the conjugate developed from the combined teachings of Counter et al and Seiwert et al as set forth in Section 18 above, a contrast agent comprising such conjugate; and a composition comprising such conjugate as an active ingredient meet each and every limitation recited in instant claims 1, 5, 6 and 11-16.  In the instant case, there is no need to remove any portion of the hTERT-HA in the conjugate developed from the combined teachings of Counter et al and Seiwert et al.
Second, with regards to Applicant's arguments about the motivation to combine the cited prior art references, in the instant case, as stated in Section 18 above, Counter et al, throughout the literature, teach the important roles of telomerase played in maintaining telomere length with each cell division cycle.  And Seiwert et al, throughout the literature, teach a method for the simultaneous determination of the number of free cysteine groups and disulfide-bound cysteine groups in proteins, wherein the method is based on the sequential labeling of free and bound thiol functionalities with two ferrocene-based maleimide reagents N-(2-ferroceneethyl)maleimide (FEM) and ferrocenecarboxylic acid-(2-maleimidoyl)ethylamide (FMEA).  Seiwert et al further teach the determination of the number and position of both bound and free cysteine residues provides important information allowing the understanding of protein structure and function.  Therefore, in view of the combined teachings of Counter et al and Seiwert et al, one of ordinary skilled in the art would have been motivated to develop a conjugate comprising hTERT-HA covalently linked to FEM or FMEA, because one of ordinary skilled in the art would understand and reasonably expect such conjugate can be used to determine the number and position of both bound and free cysteine residues in hTERT, which provides important information allowing the understanding of hTERT structure and function.  Furthermore, the Examiner would like to point out that as stated in MPEP "The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant." (see MPEP § 2144 IV).
Taken all these together, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

22.	(Revised due to Applicant's amendment to the claim) Claims 1, 5, 6 and 11-19 remain/are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-8, 10-14, 17, 18, 21 and 28-30 of co-pending Application No. 17/032781, and as evidenced by Link (Leucine: The Muscle-Building Amino Acid Your Body Needs, 6/8/2018, pages 1-7, cited and enclosed in the previous office action, from https://draxe.com/nutrition/leucine/).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 5, 6 and 11-19, one would necessarily achieve the claimed invention of claims 1-3, 6-8, 10-14, 17, 18, 21 and 28-30 of co-pending Application No. 17/032781, and vice versa. 
23.	Instant claims 1, 5, 6 and 11-19 are drawn to a conjugate of a cell penetrating carrier peptide and an active ingredient, wherein the carrier peptide is a peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO: 77, and wherein the active ingredient does not comprise the amino acid sequence of telomerase or a fragment thereof; a contrast agent comprising such conjugate; and a composition comprising such conjugate as an active ingredient.
With regards to the limitation "a conjugate of a cell penetrating carrier peptide and an active ingredient" recited in instant claim 1, in view of the disclosure of instant specification and in the broadest reasonable interpretation, for the purpose of this examination, the Examiner is interpreting such limitation as "a conjugate comprising a cell penetrating carrier peptide and an active ingredient", which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP § 2111.03 I).
	With regards to the limitation "wherein the active ingredient does not comprise the amino acid sequence of telomerase or a fragment thereof" recited in instant claim 1, in the instant case, the instant specification fails to define the term "fragment".  According to bother instant claim 5 and instant specification, the instant claimed active ingredient can be protein and/or peptide (see for example, pages 17-18, paragraph [0055] of instant specification).  And further according to instant specification, human telomerase of instant SEQ ID NO: 179 comprises all 20 amino acids (see for example, SEQ ID NO: 179 on page 12 of instant specification).  Therefore, in the instant case, in view of the disclosure of instant specification and for the purpose of this examination, the Examiner is interpreting the recited fragment needs to comprise at least 2 continuous amino acids of telomerase.  
24.	Claims 1-3, 6-8, 10-14, 17, 18, 21 and 28-30 of co-pending Application No. 17/032781 are drawn to a conjugate of a cell penetrating carrier peptide and an active ingredient, wherein the carrier peptide comprises of any one amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 47 and from SEQ ID NO: 49 to SEQ ID NO: 156, the peptide having above 80% homology with the above-mentioned peptide sequences, or the fragment of the above mentioned peptides, and wherein the peptide having above 80% homology with the sequence, and the fragment are the peptides that maintain cell penetrating ability of any one amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 47 and from SEQ ID NO: 49 to SEQ ID NO: 156; a contrast agent comprising a conjugate of any one of claim 1 to claim 13; a composition comprising the conjugate according to claim 1 as an active ingredient; a cell penetrating carrier peptide, wherein the carrier peptide comprises of any one amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 156, the peptide having above 80% homology with the above-mentioned peptide sequences, or the fragment of the above mentioned peptides; and a method of treating a subject having a mitochondrial-related disease or disorder comprising administering to the subject a pharmaceutical composition comprising a conjugate of a cell penetrating carrier peptide and an active ingredient, wherein the carrier peptide comprises of any one amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 156, the peptide having above 80% homology with the above-mentioned peptide sequences, or the fragment of the above mentioned peptides, and wherein the peptide having above 80% homology with the sequence, and the fragment are the peptides that maintain cell penetrating ability of any one amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 156.
Peptide of SEQ ID NO: 133 recited in claims 1-3, 6-8, 10-14, 17, 18, 21 and 28-30 of co-pending Application No. 17/032781 consists of the amino acid sequence EARPALLTSRLRFIPKPDGL, which comprises the amino acid sequence of instant SEQ ID NO: 67 (underlined).  And as evidenced by Link, leucine (a chemical compound) is an active ingredient recited in instant claims 1, 5, 6 and 16-19 (see pages 2-4, Section "Benefits").  In addition, a conjugated comprising SEQ ID NO: 133 and ferrocene carboxylate recited in claim 13 of co-pending Application No. 17/032781 is a conjugate and/or contrast agent comprising peptide of instant SEQ ID NO: 67 and ferrocene carboxylate with L being a linker. 
Furthermore, with regards to the intended usage limitations recited in instant claims 14, 15 and 17-19, in the instant case, the intended use limitations do not patentably distinguish the instant claimed composition and/or contrast agent from the prior art composition and/or contrast agent, since such intended uses do not create a structural difference between the claimed composition and/or contrast agent and the prior art composition and/or contrast agent.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the composition and/or contrast agent recited in claims 1-3, 6-8, 10-14, 17, 18, 21 and 28-30 of co-pending Application No. 17/032781 is not capable of preforming the intended uses recited in instant claims 13, 14 and 17-19.  Therefore, the composition and/or contrast agent recited in claims 1-3, 6-8, 10-14, 17, 18, 21 and 28-30 of co-pending Application No. 17/032781 meets the limitations of instant claims 14, 15 and 17-19.
Thus, if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 5, 6 and 11-19, one would necessarily achieve the claimed invention of claims 1-3, 6-8, 10-14, 17, 18, 21 and 28-30 of co-pending Application No. 17/032781, and vice versa.
This is a provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

25.	(Revised due to Applicant's amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 22-24 above, instant claims 1, 5, 6 and 16-20 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 22-37 of co-pending Application No. 17/112935, and as evidenced by one of the following documents: Link (Leucine: The Muscle-Building Amino Acid Your Body Needs, pages 1-7, 6/8/2018, from https://draxe.com/nutrition/leucine/, cited and enclosed in the previous office action) or the Lysine document (pages 1-4, cited and enclosed in the previous office action, from https://www.webmd.com/vitamins/ai/ingredientmono-237/lysine, accessed 11/24/2021), or the Isoleucine document (pages 1-2, cited and enclosed in the previous office action, from https://examine.com/supplements/isoleucine/, 10/3/2019).  
This is a provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
26.	Applicant argues that Applicant's amendments to the claim have overcome the various ODP rejections.
27.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about these ODP rejections, the Examiner appreciates Applicant's amendment to the claim in attempt to overcome these rejections.  However, in the instant case, Applicant's amendment to the claim is insufficient to overcome the ODP rejections set forth in Sections 22-25 above.  Therefore, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

New Rejections
Claim Rejections - 35 U.S.C. § 102
28.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


29.	 Claims 1, 5, 6 and 16-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harrington et al (US 7390891B 1), and as evidenced by the Cysteine document (enclosed pages 1-3, accessed 3/28/2022, from https://www.urmc.rochester.edu/encyclopedia/content.aspx?contenttypeid=19&contentid=Cysteine#:~:text=Cysteine%20may%20play%20a%20role,fat%20and%20increase%20muscle%20mass).
The instant claims 1, 5, 6 and 16-19 are drawn to a conjugate of a cell penetrating carrier peptide and an active ingredient, wherein the carrier peptide is a peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO: 77, and wherein the active ingredient does not comprise the amino acid sequence of telomerase or a fragment thereof; and a composition comprising such conjugate as an active ingredient.  
Please note: as stated in Section 23 above, with regards to the limitation "wherein the active ingredient does not comprise the amino acid sequence of telomerase or a fragment thereof" recited in instant claim 1, in the instant case, the instant specification fails to define the term "fragment".  According to bother instant claim 5 and instant specification, the instant claimed active ingredient can be protein and/or peptide (see for example, pages 17-18, paragraph [0055] of instant specification).  And further according to instant specification, human telomerase of instant SEQ ID NO: 179 comprises all 20 amino acids (see for example, SEQ ID NO: 179 on page 12 of instant specification).  Therefore, in the instant case, in view of the disclosure of instant specification and for the purpose of this examination, the Examiner is interpreting the recited fragment needs to comprise at least 2 continuous amino acids of telomerase.  
Harrington et al teach peptide of SEQ ID NO: 33 consisting of the amino acid sequence SEAEVRQHREARPALLTSRLRFIPKC; and a composition comprising such peptide that is administered into rabbit, for example, column 36, lines 64 to 67.  The peptide of SEQ ID NO: 33 consisting of the amino acid sequence SEAEVRQHREARPA LLTSRLRFIPKC in Harrington et al comprises the amino acid sequence SEAEVRQHRE ARPALLTSRLRFIPK (identical to the cell penetrating carrier peptide of instant SEQ ID NO: 10).  And as evidenced by the Cysteine document, cysteine (a chemical compound) is an active ingredient recited in instant claims 1, 5 and 6 (see for example, page 1, Sections "General description"; and pages 1-2, Section "Unsubstantiated claims").  Therefore, the peptide of SEQ ID NO: 33 in Harrington et al is a conjugate recited in instant claims 1, 5 and 6.  It reads on chemical compounds as the elected species of active ingredient; and covalent bond as the elected species of bond to combine the carrier peptide and the active ingredient.  It meets the limitations of instant claims 1, 5, 6 and 16. 
With regards to the intended usage limitations recited in instant claims 17-19, in the instant case, the intended use limitations do not patentably distinguish the instant claimed composition from the prior art composition, since such intended use does not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the prior art composition is not capable of preforming the intended use recited in instant claims 17-19.  Therefore, the composition comprising the peptide of SEQ ID NO: 33 in Harrington et al meets the limitations of instant claims 17-19.
Furthermore, the MPEP states the following: “A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)” (see MPEP § 2131.02).
Since the reference teaches all the limitations of instant claims 1, 5, 6 and 16-19; the reference anticipates instant claims 1, 5, 6 and 16-19.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658